UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-7913


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TORRENCE DEVON APPLEWHITE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Louise W. Flanagan,
District Judge. (4:08-cr-00058-FL-1)


Submitted:   February 25, 2016             Decided:   March 2, 2016


Before SHEDD and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Torrence Devon Applewhite, Appellant Pro Se. William Glenn Perry,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Torrence Devon Applewhite appeals the district court’s orders

denying his motion for a sentence reduction pursuant to 18 U.S.C.

§ 3582(c)(2) (2012) and his motion for reconsideration.           We have

reviewed the record and find no reversible error.           The district

court lacked authority to reduce Applewhite’s sentence below the

statutory mandatory minimum.      Melendez v. United States, 518 U.S.

120, 126-27 (1996); United States v. Allen, 450 F.3d 565, 568-70

(4th Cir. 2006). Further, the district court was without authority

to   rule   on   Applewhite’s   motion   for   reconsideration.    United

States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir. 2010).

      Accordingly, we affirm the district court’s orders.              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                  AFFIRMED




                                     2